 
 
I 
108th CONGRESS
2d Session
H. R. 4735 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Latham (for himself, Mr. Nussle, Mr. Boswell, Mr. Leach, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To authorize the Secretary of Agriculture to make a grant to the World Food Prize Foundation to assist the Foundation in covering renovation expenses related to the World Food Prize, which is awarded to individuals who make vital contributions to improving the quality, quantity, or availability of food throughout the world. 
 
 
1.Grant to World Food Prize Foundation
(a)Grant authorizedThe Secretary of Agriculture may make a grant to the World Food Prize Foundation of Des Moines, Iowa, to assist the Foundation in covering renovation expenses related to its award of the World Food Prize, which honors individuals who make vital contributions to improving the quality, quantity, or availability of food throughout the world.
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $2,000,000 to make the grant authorized by subsection (a).  
 
